DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 17-21 and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0034243 (Kelemen) in view of US 9,246,305 (Kub).
For claim 1, Kelemen teaches a high power laser diode bar (fig. 1-5) comprising: 

a first laser diode stack on a front side of the first semiconductor layer (fig. 2-5, right 18); a second laser diode stack on the front side of the first semiconductor layer (fig. 2-5, center 18), the second laser diode stack being electrically connected in series with the first laser diode stack (fig. 5, [0065]), wherein each of the first laser diode stack and the second laser diode stack comprises one or more semiconductor cladding layers of the first conductivity type (epitaxial layer 6 includes an n-doped cladding layer [0050] and is etched to form the laser diode stacks 18, [0060]-[0061]), and a first electrode layer (fig. 5, 22) on the first laser diode stack (right 18), wherein the first electrode layer electrically connects the first laser diode stack (right 18) to a portion of the first semiconductor layer  of the first conductivity type (fig. 5, 17 between center and right 18) that is between the first laser diode stack (right 18) and the second laser diode stack (center 18).
Kelemen does not teach an electrical conductivity of the first semiconductor layer of the first conductivity type is higher than an electrical conductivity of each semiconductor cladding layer of the first conductivity type. However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to adjust the doping and the resulting conductivity of semiconductor layers in order to reduce resistance in contact layers by increasing doping and reduce free carrier absorption in cladding layers by using lower doping levels. (Note: the official notice was addressed in the final office action dated 6/26/2020 at pages 9-10. Doping In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kelemen does not teach a first recess in a back side of the semiconductor substrate and underneath the first laser diode stack. However, Kub teaches a first recess (fig. 8, 815) in a back side of the semiconductor substrate (fig. 8, 803) and underneath a first laser diode stack (fig. 8, stack above 803 and 815, col. 5, l. 21-29) in order to provide thermal management (col. 12, l. 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a first recess in a back side of the semiconductor substrate and underneath the first laser diode stack of Kelemen in order to provide thermal management as taught by Kub.
For claim 17, Kelemen teaches a method of fabricating a laser diode bar, the method (fig. 1-5) comprising: 
providing a semiconductor substrate (fig. 1-5, 10);  23Attorney Docket No.: 14564-0043001 

forming a semiconductor stack on a front side of the first semiconductor layer (fig. 1, 6), 
wherein the semiconductor stack comprises at least one first semiconductor cladding layer of the first conductivity type on the first semiconductor layer (fig. 1, 6, includes an n-doped cladding layer [0050]);
forming a trench in the semiconductor stack down to the first semiconductor layer to divide the semiconductor stack into a first laser diode stack (fig. 2-5, right 18) and a second laser diode stack(fig. 2-5, center 18); 
and forming a first electrode layer (fig. 5, 22) on the first laser diode stack (fig. 5, right 18) and on the first semiconductor layer in the trench (fig. 5, on 17 to right of center 18) to establish a series connection between the first laser diode stack and the second laser diode stack ([0065]).
Kelemen does not teach an electrical conductivity of the first semiconductor layer is greater than an electrical conductivity of each first semiconductor cladding layer. However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to adjust the doping and the resulting conductivity of semiconductor layers in order to reduce resistance in contact layers by increasing doping and reduce free carrier absorption in cladding layers by using lower doping levels. (Note: the official notice was addressed in the final office action dated 6/26/2020 at pages 9-10. Doping level and its effect on free carrier absorption was supported by evidence. Doping and the resulting conductivity of semiconductor layers In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kelemen does not teach forming a first recess on a back side of the semiconductor substrate and directly beneath the first laser diode stack. However, Kub teaches a forming first recess (fig. 8, 815) on a back side of the semiconductor substrate (fig. 8, 803) and directly beneath a first laser diode stack (fig. 8, stack above 803 and 815, col. 5, l. 21-29) in order to provide thermal management (col. 12, l. 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a first recess on a back side of the semiconductor substrate and directly beneath the first laser diode stack of Kelemen in order to provide thermal management as taught by Kub.
For claim 2, Kelemen teaches a trench between the first laser diode stack and the second laser diode stack (fig. 2, 13, [0060]); and 
a dielectric layer on both the first laser diode stack and the second laser diode stack, the dielectric layer extending into the trench (fig. 4, 16), 
wherein the first electrode  layer (fig. 5, 22) electrically connects to the first laser diode stack through a first opening in the dielectric layer (fig. 3-5, 19), and electrically 
For claim 3, Kelemen teaches the trench extends into the first semiconductor layer of the first conductivity type (fig. 2-5).
For claim 5, Kelemen does not explicitly teach the first electrode layer comprises an ohmic contact with the first laser diode stack and an ohmic contact with the first semiconductor layer of the first conductivity type. However, the examiner takes official notice that ohmic contacts were well-known in the art before the effective filing date of the claimed invention and were useful to decrease resistance in a semiconductor device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known ohmic contact in the device of Kelemen such that the first electrode layer comprises an ohmic contact with the first laser diode stack and an ohmic contact with the first semiconductor layer of the first conductivity type to decrease resistance in the device.
For claim 6 and 18, Kelemen teaches the first semiconductor layer of the first conductivity type and each layer within each semiconductor cladding region are doped with a first dopant type ([0050], n-type). Kelemen does not explicitly teach a concentration of the first dopant type in the first semiconductor layer is greater than a concentration of the first dopant type in each layer of each semiconductor cladding region. However, as discussed in the rejection of claim 1, it would have been obvious to optimize the concentration such that a concentration of the first dopant type in the first semiconductor layer is greater than a concentration of the first dopant type in each layer 
For claim 7 and 19, Kelemen does not teach the concentration of the first dopant type in the first semiconductor layer is greater than 1* 1018 cm-3. However, as discussed in the rejection of claim 1, it would have been obvious to optimize the concentration greater than 1* 1018 cm-3 in the first semiconductor layer in order to optimize resistance.
For claim 8 and 20, Kelemen does not teach the resistance of the first semiconductor layer is less than 10 milli-ohms. Resistance is a known results effective variable influencing heating and power consumption. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the resistance of the first semiconductor layer to less than 10 milli-ohms in order to reduce heating and power consumption, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
For claim 9, Kelemen teaches the first electrode layer electrically connects an anode of the first laser diode stack to a cathode of the second laser diode stack (fig. 5).
For claim 10, Kelemen teaches each laser diode stack comprises: a second cladding layer of a second conductivity type; and a semiconductor active region for generating photons, wherein the semiconductor 22Attorney Docket No.: 14564-0043001 active region is between the first cladding layer of the first conductivity type and the second cladding layer of the second conductivity type ([0050]), and 

For claim 21, Kelemen teaches forming a dielectric layer on the first laser diode stack and on the first semiconductor layer in the trench (fig. 3-5, 16) prior to forming the first electrode layer (fig. 5, 21/22); and forming a first opening in the dielectric layer to expose the first laser diode stack (fig. 3-5, 19);  24Attorney Docket No.: 14564-0043001 and forming a second opening in the dielectric layer to expose the first semiconductor layer in the trench (fig. 2-5, 20), wherein forming the electrode layer comprises forming the electrode layer in the first opening and in the second opening (fig. 5). 
For claim 23, Kelemen teaches the semiconductor stack comprises: a semiconductor active region for generating photons on the at least one first semiconductor cladding layer; and at least one second semiconductor cladding layer of a second conductivity type on the semiconductor active region ([0050]).
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0034243 (Kelemen) in view of US 9,246,305 (Kub) and further in view of US 10,199,794 (Yuen).
For claim 4, Kelemen does not teach the substrate comprises a semi-insulating semiconductor region beneath the first semiconductor layer of the first conductivity type, and the trench extends into the semi-insulating region. However, Yuen does teach the substrate comprises a semi-insulating semiconductor region (fig. 1, 106, col. 3, l. 43-44) beneath the first semiconductor layer of the first conductivity type (fig. 1, 108), and the trench extends into the semi-insulating region (fig. 1, 130) in order to provide electrical isolation (col. 4, l. 60-67). It would have been obvious to one of ordinary skill in the art 
For claim 22, Kelemen does not teach the trench extends into the semiconductor substrate. However, Yuen does teach the trench (fig. 1, 130) extends into the substrate (fig. 1, 106) in order to provide electrical isolation (col. 4, l. 60-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trench of Yuen in the device of Kelemen in order to provide electrical isolation.
Response to Arguments
Applicant’s arguments, see page 8, paragraphs 2 and 5, filed 11/24//2020, with respect to claims 1 and 17 have been fully considered but are not persuasive.  Applicant states that features from previously indicated allowable claims 12 and 24 have been incorporated into claims 1 and 17.  Those particular features do not include all the features of the previously indicated allowable subject matter and have been addressed by the combination with Kub in the rejection above.
Allowable Subject Matter
Claims 11-16 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kelemen represents the closest prior art but does not teach the additional limitations of claims 11 and 24 in combination with the elements in the claim from which .
Claims 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 27 and its dependent claims 28-29 are allowed based on applicant’s arguments submitted 6/15/2020 at page 8, paragraphs 3-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Michael Carter/Primary Examiner, Art Unit 2828